Citation Nr: 1634879	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  03-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a chest disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a kidney disorder.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and depression (previously claimed as a nervous condition).

4.  Entitlement to service connection for residuals of giardia lambia infestation.

5.  Entitlement to service connection for gastrointestinal disorders, to include peptic ulcer disease.

6.  Entitlement to service connection for residuals of head trauma.

7.  Entitlement to service connection for fracture of the body.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression. (previously claimed as a nervous condition).

9.  Entitlement to service connection for a kidney disorder.

10.  Entitlement to service connection for a chest disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  During the pendency of the appeal, the Veteran's claims file was transferred to the Regional Office in San Juan, Puerto Rico.

During an October 2003 hearing, the Veteran testified that he received treatment at the VA Medical Center in San Juan, Puerto Rico shortly after his service separation.  In August 2004, the Board remanded the Veteran's claims for further development to obtain the additional medical records.  

In March 2007, pursuant to the Board's August 2004 remand, the RO sent a request to the San Juan, Puerto Rico VA Medical Center for the Veteran's treatment records dating from January 1971 to December 2000.  That same month, the RO received the Veteran's treatment records from the San Juan, Puerto Rico VA Medical Center, dated from June 1991 to June 2006.  The Veteran's claims were then re-adjudicated in a November 2007 supplemental statement of the case and remitted to the Board for further appellate review.

In August 2008, the Board found that new and material evidence had not been presented sufficient to reopen the Veteran's previously denied service connection claims for a chest disorder, a kidney disorder, and a nervous disorder. The Board denied the Veteran's claims seeking service connection for giardia lambia infestation, peptic ulcer disease, residuals of head trauma and a fracture of the body.  The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).

Pursuant to the Court's July 2009 order, the Board's August 2008 decision was vacated as it pertained to the 7 issues and remanded for further development in accordance with the directives in the Joint Motion for Remand.  The October 2010 Board remanded the claims back to the RO to obtain the Veteran's treatment records from San Juan, Puerto Rico VA Medical Center dated January 1971 to June 1991.

Regarding the Veteran's claim for service connection for a psychiatric disorder, at the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the instant claim, the Veteran continues to seek service connection for an acquired psychiatric disorder, however variously claimed and diagnosed.  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

The Board also notes the issue of service connection for peptic ulcer disease has been broadened to include gastrointestinal disorders.  Records show diagnoses of gastritis and antral ulcers.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (explaining that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The issues of entitlement to service connection for an acquired psychiatric disorder, a chest disorder, giardia lambia, a gastrointestinal disorder, a kidney disorder, body fractures, and residuals of a head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1972 rating decision, the RO denied the claim of entitlement to service connection for a chest disorder.

2.  Evidence added to the record since the June 1972 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a chest disorder.

3.  In an unappealed July 1973 rating decision, the RO denied the claim of entitlement to service connection for a kidney disorder.

4.  Evidence added to the record since the July 1973 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a kidney disorder.

5.  In an unappealed July 1973 rating decision, the RO denied the claim of entitlement to service connection for a nervous disorder.

6.  Evidence added to the record since the July 1973 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision that denied service connection for a chest disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.1103 (2015).

2.  The evidence received subsequent to the June 1972 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a chest disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 1973 rating decision that denied service connection for a kidney disorder and nervous disorder is final.  38 U.S.C.A. §  7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.1103 (2015).

4.  The evidence received subsequent to the July 1973 rating decision is new and material and serves to reopen the Veteran's claim for entitlement to service connection for a kidney disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The evidence received subsequent to the July 1973 rating decision is new and material and serves to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and depression.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claims for service connection, this application is being granted.  Any error related to VA's duty to notify and assist with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Chest Disorder

Service connection for a chest disorder was denied initially in the June 1972.  The RO essentially determined that there was no present diagnosis of a disability with respect to the Veteran's chest disorder.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b).  The decision denying service connection for residuals of a chest injury became final one year later. 38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1103 (2015).

At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records indicating the Veteran was hospitalized in March 1971 following numerous physical complaints, including a sternal contusion, following an in-service fight.  Chest pains with repeated episodes of hyperventilation were also made but no objective findings were provided.  The Veteran's April 1971 Report of Medical Examination for purposes of separation were negative for any chest disorders.

The only evidence that has been received since the June 1972 rating decision pertaining to the Veteran's chest disorder are the Veteran's VA treatment records and his October 2003 DRO hearing testimony.  The Veteran testified at the DRO hearing that he suffered from body pain and aches, including his chest, following an in-service fight.  He further testified he continues to experience pain in his chest.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds the Veteran's hearing testimony that he continues to experience pain in his chest is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate this service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the Court explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes that the June 1972 rating decision will be reopened because new and material evidence has been received.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Kidney Disorder

The July 1973 rating decision denied service connection for a kidney disorder.  The RO essentially determined that there was no in-service incurrence of a disease or injury relating to the Veteran's kidney disorder.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b).  The decision denying service connection for a kidney disorder became final one year later. 38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1103 (2015). 

At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records, including the Veteran's April 1971 Report of Medical Examination for purposes of separation.  There were no references to kidney disorder or symptoms related thereto.  

The evidence that has been received since the July 1973 rating decision includes VA treatment records and the October 2003 DRO hearing testimony.  At the October 2003 DRO hearing, the Veteran testified he has asked for treatment of his kidneys as a result of pain in the lower part of his body when he walks, but the doctors have not completed an examination of his kidneys.  He indicated in the meantime, his body continues deteriorating.  The Veteran further testified he did not receive treatment for his kidneys when he was in-service.  

The post-service treatment records following the July 1973 rating decision includes an April 2002 notation that the Veteran has microhematuria in the urine.  As microhematuria is a clinical finding that might provide underlying evidence of a kidney disorder, the Board finds this evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The claim for service connection is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Psychiatric Disorder

The July 1973 rating decision denied entitlement to service connection for a nervous disorder.  The RO essentially determined that there was no in-service incurrence of a disease or injury relating to the Veteran's nervous disorder.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b).  The decision denying service connection for a nervous disorder became final one year later. 38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1103  (2015). 

At the time of the July 1973 rating decision, the evidence of record consisted of the Veteran's service treatment records, including the Veteran's April 1971 Report of Medical Examination for purposes of separation which showed passive aggressive personality.  The Veteran's service treatment records include a report from a March 1971 psychiatric consult which found no behavior suggestive of psychotic disturbances, anxiety or depression.  However, a diagnosis of passive aggressive personality was made at the time.  

The evidence that has been received since the July 1973 rating decision includes VA treatment records and the October 2003 DRO hearing testimony.  

The recent VA treatment records include a March 2004 VA treatment note which reflects psychiatric care for hallucinations and paranoid delusions and a December 2005 VA treatment record reveals a diagnosis of schizophrenia and depressive disorder with "rule out" obsessive compulsive disorder (OCD).  In addition, VA treatment notations from October 2004 forward document a diagnosis of depression and schizophrenic disorder on the list of diagnoses.  The Veteran believes these psychiatric disorders to be related to his service.  The Board finds this evidence is considered new and material.  Id.  The claim for service connection will be reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received and the claim for entitlement service connection for a chest disorder is reopened.  The claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for a kidney disorder is reopened.  The claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression is reopened.  The claim is allowed to this extent only.


REMAND

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

After a review of the file, the Board finds there is sufficient evidence to trigger VA's duty to provide an examination or obtain a medical opinion prior to adjudicating these claims.

First, relating to the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran now has a present diagnosis of schizophrenia and depressive disorder.  In light of the diagnoses, together with the in-service psychiatric treatment, the Board finds a medical examination is necessary to determine whether there is a causal relationship between the Veteran's present psychiatric diagnoses and his service.

Second, regarding the Veteran's claim for service connection for giardia lambia, it is clear from the record that the Veteran suffered from a giardia lambia parasitic infestation in April 1971, as documented in the service treatment records.  However, the record is silent as to a present diagnosis of the infestation or chronic residuals related thereto.  Notwithstanding the lack of a present diagnosis, the Veteran's representative contends that an examination is necessary to determine whether the 1971 infestation in service caused lesions and cysts in the Veteran's digestive tract which have resulted in permanent residuals interfering with the proper operation of the digestive tract.  While the Board notes the Veteran's parasitology reports from January 1999 to April 2003 were negative, the record does include present treatment for digestive tract issues.  Specifically, an April 2007 gastroenterology procedure note provided post procedure diagnosis of small hiatal hernia, erosive gastritis, two small and superficial ulcers at the antrum and mild duodenitis.  Because the record includes evidence of a clear in-service parasitic infestation as well as present disorders in the Veteran's digestive tract, as evidenced by his treatment records, the Board finds a medical examination is warranted to determine whether there is a causal connection between any of the Veteran's present digestive tract diagnoses and his in-service giardia lambia infestation.

Additionally, in light of the Veteran's digestive tract issues diagnosed in the April 2007 gastroenterology procedure note, claim for service connection for peptic ulcer disease has been broadened to include gastrointestinal disorders.  Regarding a possible in-service incurrence of the disease, the March 1971 service treatment records include a clinical impression of peptic ulcer.  A subsequent April 1971 service treatment records also describe provisional diagnoses of peptic ulcer disease.  Again, because the Veteran's service treatment records reflect digestive symptoms in service and the Veteran has present gastrointestinal symptoms, a medical examination is required prior to adjudication.

Next, the Board found that new and material evidence existed to reopen the Veteran's claim for service connection for a kidney disorder previously denied in the July 1973 final rating decision.  That new and material evidence consisted of an April 2002 notation that the Veteran has microhematuria in the urine, a clinical finding which may provide underlying evidence of a present kidney disorder.  As the Veteran contends he suffered a kidney disorder in-service and now has a present clinical diagnosis which may provide evidence of a present kidney disorder, a medical opinion is necessary to determine whether the Veteran has a present kidney disorder and if so, whether it is related to his service.

The Veteran's claim for service connection for a chest disorder was also reopened.  The new and material evidence consisted of the Veteran's testimony that he continues to suffer from chest pains which he relates to the fight he had in service.  As the Veteran contends he has present chest pains which may relate to his in-service fight, which he is competent to report, a medical opinion is necessary to determine whether he has a present diagnosis of a chest disorder and if so, whether it is related to his service.

Specifically relating to the Veteran's claim for service connection for head trauma, the Veteran contends he has suffered from headaches and neck pain following the previously described in-service fight.  The Veteran testified that he came away from the fight with a pinched nerve which was shown on a CT-scan to have pinched the C-4, C-5, and C-6 nerves and his head was disfigured following the fight.  To the extent the Veteran is asserting he has headaches, the Board notes the June 2009 rating decision granted service connection for headaches with a disability evaluation of 30 percent effective September 16, 2002.  Because he is already service connected for this disability, headaches cannot also be considered in his claim for service connection for head trauma. 

Current treatment notations indicated the Veteran is receiving treatment for neck pain.  For instance, a July 2008 VA treatment notation reports the Veteran was seen for neck pain, relating the pain back twenty years prior to the fight in basic training.  The VA treatment notations included history, physical examination and diagnostic tests were suggestive of cervical myofascial pain syndrome.  Construing the Veteran's claim for service connection for residuals of a head injury liberally, an injury to his neck is included.  Because the Veteran is being presently treated for neck pain which may relate back to the in-service fight he was involved in, a medical examination is necessary to determine whether there is a causal connection between his present diagnoses and his service.

Lastly, in an April 2008 VA treatment record, the Veteran indicated he is receiving disability payments from the Social Security Administration (SSA).  However, the Veteran does not provide any additional information regarding the reasoning for his receipt of disability and the record does not include SSA records.  On remand, the AOJ must make all necessary efforts to obtain any such records and associate them with the claims file. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should contact the Veteran to determine whether the SSA records are relevant in that they pertain to a disability on appeal.  If they are deemed relevant, the RO should obtain any available administrative and medical documents from the SSA in connection with a claim by the Veteran for disability benefits, regardless of whether the SSA granted the benefits sought.  Associate any obtained records with the claims file.  If no such records are available, obtain a negative response and associate that response with the claims file.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Identify/diagnose any psychiatric disability that presently exists or has existed during the pendency of the appeal.

   b.  For each psychiatric disability identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability had onset during the Veteran's service, was caused by his service, or manifested within one year of separation from service.  The clinical significance, if any, of the Veteran's in-service evaluations for passive aggressive personality must be addressed.
   
   c.  Identify/diagnose any residuals in the digestive tract relating to the Veteran's 1971 parasitic infestation of giardia lambia that presently exists or has existed during the pendency of the appeal.
   
   d.  For each residual of the giardia lambia, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such residuals had onset during the Veteran's service, or was caused by his service.
   
   e.  Identify/diagnose any gastrointestinal disorders, other than the residuals of gastritis and antral ulcer that presently exists or has existed during the pendency of the appeal.

   f.  For each gastrointestinal diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis had onset during the Veteran's service, was caused by his service, or manifested within one year of separation from service.
   
   g.  Identify/diagnose any kidney disorder that presently exists or has existed during the pendency of the appeal.
   
   h.  For each kidney disorder diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis had onset during the Veteran's service, was caused by his service, or manifested within one year of separation from service.
   
   i.  Identify/diagnose any head and neck disability that presently exists or has existed during the pendency of the appeal, other than headaches.

   j.  For each head and neck disability diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disability had onset during the Veteran's service, was caused by his service, or manifested within one year of separation from service.
   
A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


